      Case 3:18-cv-01865-RS Document 91-5 Filed 11/16/18 Page 1 of 3



 1   HOLLAND & KNIGHT LLP
     Charles L. Coleman III (SBN 65496)
 2   David I. Holtzman (SBN 299287)
     50 California Street, 28th Floor
 3   San Francisco, CA 94111
     Telephone: (415) 743-6970
 4   Facsimile: (415) 743-6910
     Email: charles.coleman@hklaw.com
 5          david.holtzman@hklaw.com

 6   Attorneys for Plaintiff
     COUNTY OF LOS ANGELES
 7
 8                               UNITED STATES DISTRICT COURT

 9                          NORTHERN DISTRICT OF CALIFORNIA

10                                   SAN FRANCISCO DIVISION

11    STATE OF CALIFORNIA, et al.,            ) Case No.: 3:18-cv-01865-RS
                                              )
                   Plaintiffs,                )       DECLARATION OF DOUGLASS.
                                              )       BARON ON BEHALF OF THE COUNTY
             v.                               )       OF LOS ANGELES IN OPPOSITION TO
                                              )       DEFENDANTS ROSS,ETAL.'S MOTION
      WILBUR L. ROSS, JR., et al.,            )       FOR SUMMARY JUDGMENT
                                              )
                   Defendants.                )       Date: December 7, 2018
                                              )       Time: 10:00 a.m.
                                              )       Before: Hon. Richard Seeborg
                                              )       Courtroom: 3
                                              )
                                              )
18   ~~~~~~~~~~~~~~-)
19
20
21
22
23
24
25
26
27
28                                                1
     DECLARATION OF DOUGLAS S. BARON IN OPPOSITION TO
     DEFENDANTS' MOTION FOR SUMMARY JUDGMENT         Case No.: 3:18-cv-01865-RS
                                            Case 3:18-cv-01865-RS Document 91-5 Filed 11/16/18 Page 2 of 3



                                       1            I, Douglas S. Baron, hereby declare:

                                      2             1.     I am a Senior Manager with the Chief Executive Office ("CEO") of the County of

                                      3    Los Angeles ("the County"). I have been a manager at CEO for over two years, and have

                                      4    worked for the County of Los Angeles in various capacities on fiscal matters for over 17 years.

                                      5    I hold a Bachelor of Arts degree from Princeton University and a Master of Business

                                      6    Administration degree from Stanford University.

                                      7             2.     My responsibilities as Senior Manager, CEO for the County include overseeing

                                       8   the Economic Development Division within the CEO. My responsibilities include working on

                                      9    planning and budgeting matters relating to the conduct of the 2020 Census within the County.

                                      10            3.     I have been authorized by County Counsel to submit this Declaration on behalf of

                                      11   the County in opposition to the motion for summary judgment of defendants Wilbur Ross, et al.

     0
     0
                                      12   Except as otherwise stated below, I have personal knowledge of all facts contained in this
A-. 00 -
~N,.....
~     OJ.-<oO
     -~ -.:::1'" 0         ........
                                      13   Declaration, and if called upon to do so could testify competently to those facts under oath in a
ll    ;:::lO\Q\O\
bl) (/)~ <G '? '?
~tt)U~~
                                      14   court of law, without waiver of any applicable privilege.
     ~ u
       0 ,-...
         t-- t--
               ,-...
Cd   U'.l
      ro     "' "'
            ·-           "'
                ........ .,......     15            4.     The County's plans regarding the 2020 Census include plans and preparations for
"'O . - ~ :::!, :::!,
 i::  s ........
=~
  t'llt.8µ.,Q) ~                      16   outreach to County residents in advance of the 2020 Census to ensure an accurate and complete
o ro ~~~
0::: u      U'.l
     0                                17   count.
     "'
                                      18            5.     On May 18, 2018, the County's Sacramento Legislative Office sent a written

                                      19   request to the California Legislature seeking additional outreach funding for the County. A true

                                      20   copy of that written request is attached hereto as Exhibit A.

                                      21            6.     The County's written request to the Legislature (Exhibit A) requested an increase

                                      22   in census funding from $8.7 million to $12 million and recited that the increased request for

                                      23   funding was "due to the United States Commerce Department's announcement that a citizenship

                                      24   question will be included in the 2020 Census Form." In its written request, the County included

                                      25   a breakdown seeking an additional $1,700,000 for "Outreach to the Entire Immigrant Non-

                                      26   Citizen Population" plus an additional $1,500,000 for "Outreach to Population with

                                      27   Undocumented Family Member Living in the Same Household".

                                      28                                                    2
                                           DECLARATION OF DOUGLAS S. BARON IN OPPOSITION TO
                                           DEFENDANTS' MOTION FOR SUMMARY JUDGMENT         Case No.: 3:18-cv-01865-RS
      Case 3:18-cv-01865-RS Document 91-5 Filed 11/16/18 Page 3 of 3



 1         7.      On or about November 9, 2018, the State of California announced its funding

2    allocations, to be disbursed pursuant to a "County-Optional Agreement to Conduct Outreach

3    Related to the California Complete Count (CCC) 2020 Census." The announced funding

4    allocations were set out as Attachment II to a form letter received by the County CEO and (on

 5   information and belief) other counties throughout the State of California . I attach hereto as

 6   Exhibit Ba true copy of the two-page cover letter (minus its exhibits) and Attachment II to the

 7   letter, which lists the amount allocated to the County as $9,393,090, rather than the $12,000,000

 8   requested by the County in Exhibit A.

 9         8.      The amount allocated to the County by the State for purposes of the 2020 Census

10   also is listed on the State's website, at https://census.ca.gov/wp-

11   content/uploads/sites/4/2018/11/Com1tv-Contract-Amounts.pdf. A printed copy of this online

     listing, showing the amount allocated to the County as $9,393,090, is attached hereto as Exhibit

     c.
            9.     The $9,393,090 amount allocated by the Legislature for the 2020 Census is

     $2,606,910 below the $12,000,000 amount the County determined to be necessary for outreach

     in Exhibit A in view of the addition of the citizenship question.

            I declare under penalty of perjury under the laws of the United States that the foregoing is

18   true and correct, and that I have executed this declaration in Los Angeles, California.

19   Dated: November 16, 2018

20
21
22
23
24
25
26
27
28                                                     3
     DECLARATION OF DOUGLAS S. BARON IN OPPOSITION TO
     DEFENDANTS' MOTION FOR SUMMARY JUDGMENT         Case No.: 3:18-cv-01865-RS
